Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 1 of 26 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT: STATE OF NEW YORK
------------------------------------------------------------X
                                                                Civil Action No.:
ROSINA CIERVO and CELENA McDANIEL,

                                   Plaintiffs,
                                                                COMPLAINT
                 -against-
                                                                JURY TRIAL DEMANDED
THE COUNTY OF SUFFOLK, THE SUFFOLK
COUNTY TRAFFIC AND PARKING
VIOLATIONS AGENCY, ALLEN S.
MATHERS, and JOHN DOES 1-10,

                                    Defendants.
------------------------------------------------------------X

                                     PRELIMINARY STATEMENT

        1. The Plaintiffs in this lawsuit are indigent residents of the County of Suffolk

who have suffered indefinite suspension of their motor vehicle registrations for failure

to pay court costs and fines that they could not afford.

        2. The County of Suffolk relies upon the suspension of motor vehicle

registrations to coerce payment of money owed to the Suffolk County Traffic and

Parking Violations Agency.

        3. Persons who can afford to pay these fines and fees, generally make these

payments.




                                                        1
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 2 of 26 PageID #: 2



       4. For those who cannot pay, suspension of their motor vehicle registrations

occurs without inquiry into the reasons for nonpayment, or consideration of the

debtor’s financial circumstances.

       5. The Suffolk County Traffic and Parking Violations Agency refuses to even

permit any hearing on indigency to determine the financial circumstances of the

individuals who are charged with these fines.

       6. The Plaintiffs, bring this action to address and remedy the systemic, pervasive,

and ongoing failure of the County to provide basic protections afforded by the Due

Process and Equal Protection Clauses of the United States Constitution before taking the

harsh enforcement measure of suspending motor vehicle registrations against indigent

people whose poverty prevents them from paying debts owed to the Agency.

       7. The Plaintiffs seek relief from the County’s unconstitutional scheme that

unfairly punishes them for being poor. In addition to damages, both compensatory and

punitive, Plaintiffs seek affirmative and equitable relief, an award of costs and attorneys

fees, and such other and further relief as this court deems equitable and proper.

                             JURISDICTION AND VENUE

       8. The Plaintiffs bring this action pursuant to 42 U.S.C. § 1983 and the Fourteenth

Amendment to the United States Constitution.

       9. This Court has jurisdiction pursuant to 28 U.S.C. § 1331, because this action

arises under the Constitution and laws of the United States, and pursuant to 28 U.S.C. §
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 3 of 26 PageID #: 3



1343(a)(3), because it seeks to redress the deprivation, under color of State law, of rights,

privileges, and immunities secured to the named Plaintiffs by the Constitution and laws

of the United States.

                                           VENUE

         10. Venue is proper pursuant to 28 U.S.C. § 1391(b) because a substantial part of

the events or omissions giving rise to the named Plaintiffs’ claims occurred in this

judicial district, or a substantial part of the property that is the subject of this action

(namely, Plaintiffs’ motor vehicles) is situated in this judicial district.




                                          PARTIES

         11. Plaintiff, Rosina Ciervo, is a sixty-two year old woman who lives in the

County of Suffolk, in the State of New York.

         12. Ms. Ciervo is indigent within the meaning of New York State County Law

Article 18-b, subsisting upon her monthly SSI payments, and who resides in rent

subsidized housing.

         13. Plaintiff Celena McDaniel is a thirty-nine year old woman who lives in the

County of Suffolk, in the State of New York.

         14. Ms. McDaniel is indigent within the meaning of New York State County Law

Article 18-b, subsisting upon her monthly SSI payments while caring for her disabled

child.
                                               3
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 4 of 26 PageID #: 4



        15. Defendant, the County of Suffolk, is a municipal corporation duly organized,

existing, operated and conducted under and by virtue of the laws of the State of New

York.

        16. The Suffolk County Traffic and Parking Violations Agency is a part of the

local governmental unit of Suffolk County, duly organized, existing, operated and

conducted under and by virtue of the laws of the State of New York.

        17. That Defendant, Allen S. Mathers, is a judicial hearing officer employed by

the County of Suffolk at the Suffolk County Traffic and Parking Violations Agency.

        18. That Mr. Mathers is sued in his official capacity as a judicial hearing officer

employed by the Suffolk County Traffic and Parking Violations Agency.

        19. That Mr. Mathers was the individual responsible for recommending that the

motor vehicle registrations of the above named plaintiffs be suspended.

        20. That upon information and belief, at all times herein mentioned, the

Defendants, John Does 1-10, are individuals whose names are currently unknown to the

Plaintiff, and who were employees, agents and/or servants of the Defendants, the

Suffolk County Traffic and Parking Violations Agency, and the County of Suffolk. The

Defendants, John Does 1-10, are being sued as more fully described herein.

        21. At all times relevant to the events, acts, and/or omissions alleged in this

Complaint, Mr. Mathers and any ‚John Does‛ have acted under color of State law,
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 5 of 26 PageID #: 5



pursuant to their authority and responsibility as an employee of the County of Suffolk

and/or the Suffolk County Traffic and Parking Violations Agency.

FACTS

       22. That the Suffolk County Traffic and Parking Violations Agency is a

department of the Suffolk County Government which operates under the direction and

control of the county executive pursuant to Section 370(3) of the New York General

Municipal Law.

       23. That under Section 371(2) of the New York General Municipal Law, the

Suffolk County Traffic and Parking Violations Agency has jurisdiction over certain

enumerated parking violations and traffic infractions, including violations of Section

1111-b of the New York State Vehicle and Traffic Law (‚red light camera infractions‛).

       24. That the red light camera system is a video monitoring system authorized by

the State of New York pursuant to Section 1111-b of the New York State Vehicle and

Traffic Law for certain designated intersections which imposes liability upon the owner

of a motor vehicle when that vehicle has violated Section 1111(d) of the New York State

Vehicle and Traffic Law.

       25. A red light camera infraction is not a criminal offense and imposes only a

civil penalty upon the owner of the vehicle.

       26. The law provides that ‚*t+he liability of the owner pursuant to this section

shall not exceed fifty dollars for each violation; provided, however, that such local law
                                               5
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 6 of 26 PageID #: 6



or ordinance may provide for an additional penalty not in excess of twenty-five dollars

for each violation for the failure to respond to a notice of liability within the prescribed

time period‛, N.Y. Vehicle and Traffic Law 1111-b

       27. That in addition to the foregoing, the County of Suffolk has imposed an

‚administrative fee‛ of thirty dollars for each red light camera violation, Suffolk County

Code, §818-78(A)(1).

       28. That the ‚administrative fee‛ is not imposed upon individuals who are

adjudicated not liable of a violation under Section 1111-b of the Vehicle and Traffic Law.

       29. In addition to these and other costs, the County and the Agency enter civil

judgments against individuals convicted of red light camera infractions, which

judgments continue to accrue interest at the statutory rate of interest.

       30. The County and the Agency also impose an ‚*a+dministrative fee for

judgment‛, in the amount of one hundred dollars, Suffolk County Code, §818-78(A)(4).

       31. That the County, as a governmental entity is exempt from any filing fees

under New York law for the filing of a judgment.

       32. The County and the Agency also impose an ‚*a+dministrative fee for default‛,

in the amount of fifty dollars, Suffolk County Code, §818-78(A)(5).

       33. The County and the Agency also impose an ‚*f+ee for failing to timely pay *a+

fine‛, in the amount of fifty dollars, Suffolk County Code, §818-78(A)(6).

       34. Needless to say, these fines, fees,, penalties, costs, and interest on judgments
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 7 of 26 PageID #: 7



add up rapidly, exposing an individual to increasing debt for these civil offenses.

       35. The ability to drive and operate a motor vehicle on Long Island is essential for

people and often results in hardship for individuals and their families, including the

ability to perform routine chores, and to get to medical appointments for both

themselves and family members.

       36. Research has consistently found that having the ability to operate a motor

vehicle can be crucial to an individual’s ability to maintain a job, pursue educational

opportunities, and care for oneself and one’s family. See ‚Letter to Colleague‛ from

Vanita Gupta and Lisa Foster, U.S. Department of Justice (Mar. 14, 2016), available at

https://www.courts.wa.gov/subsite/mjc/docs/DOJDearColleague.pdf.

       37. That Section 510(d)(3) of the New York State Vehicle and Traffic Law

provides for the suspension of motor vehicle registrations for habitual or persistent

violation of any of the provisions of this chapter, or of any lawful ordinance, rule or

regulation made by local authorities in relation to traffic.

       38. The Traffic and Parking Violations Agency has a policy in place and routinely

suspends motor vehicle registrations for nonpayment of red light camera fines.

       39. Suspended registrations can trap the poor in an impossible situation,

resulting in an inability to reinstate their registrations without gainful employment, an

inability to work and an increased threat of criminal prosecution since driving with a



                                              7
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 8 of 26 PageID #: 8



suspended license is a misdemeanor criminal offense under New York law, potentially

resulting in more fines and penalties.

      40. Paying off court debt is particularly hard for individuals living below the

federal poverty threshold and subsisting on SSI.

      41. Suspending registrations as a means of debt collection also puts public safety

at risk, because law enforcement resources are devoted to stopping, investigating, and

prosecuting suspended drivers who do not present a danger behind the wheel instead

of pursuing individuals who do present a danger behind the wheel.

                                 The Named Plaintiffs’ Debts

      42. Both of the named Plaintiffs is currently suffering under the indefinite

suspension of their motor vehicle registrations for failure to pay money owed to the

Suffolk County Traffic and Parking Violations Agency.

      43. The Plaintiffs’ registrations were referred to the Department of Motor

Vehicles without any hearing or inquiry into their individual financial circumstances, or

the reasons underlying their failure to pay.

      44. The Defendants will not reinstate the Plaintiffs’ registrations until they satisfy

their court debt entirely, or obtain payment plans from each court to which they are

indebted.
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 9 of 26 PageID #: 9



      45. The Plaintiffs are not able to enter into or maintain payment plans with each

court in which they owe because they cannot afford the one-size-fits-all terms that do

not take into account their individual financial circumstances.

      46. The Plaintiffs were not offered community service, or any other alternatives

that would enable them to reinstate their registrations.

      47. The Plaintiffs would pay their debts and reinstate their registrations if they

could afford to do so, but have been unable to acquire the resources to pay and have

suffered considerable hardship as a result.

      48. The Plaintiffs’ debts continue to increase daily, as interest accrues at an

annual rate of 9%.

                                     Rosina Ciervo

      49. Rosina Ciervo, is a sixty-two year old woman who lives in the County of

Suffolk.

      50. Ms. Ciervo is indigent within the meaning of New York State County Law

Article 18-b, subsisting upon her monthly SSI payments, and who resides in rent

subsidized housing.

      51. Ms. Ciervo also receives food stamps to assist her in meeting her basic needs.

      52. Ms. Ciervo receives Medicaid in order to meet her medical costs.

      53. Ms. Ciervo’s disabilities render her unable to work and she will remain

unable to work for the foreseeable future.
                                              9
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 10 of 26 PageID #: 10



      54. That Plaintiff Rosina Ciervo received a ‚Notice of Hearing from the Suffolk

County Traffic and Parking Violations Agency, stating that a hearing was ‚for a

suspension/revocation hearing‛.

      55. That the hearing was based upon allegations that Ms. Ciervo had 25

outstanding red light camera citations with fines totaling $3,165.00.

      56. Ms. Ciervo was not even aware of the red light camera infractions as they had

been incurred by individuals in her family and not by her.

      57. That the hearing notice stated that ‚*t+he hearing will determine if the

motorist’s registration should be suspended or revoked‛.

      58. That the hearing notice also states that the motorist ‚should be prepared to

present all evidence and witnesses on your behalf at the hearing‛.

      59. That on May 1, 2019, Ms. Ciervo appeared with counsel and requested that an

indigency hearing be held pursuant to the Fourteenth Amendment of the United States

Constitution and Bearden v. Georgia, 461 U.S. 660 (1983), which prohibit punishing an

individual for her indigency without a hearing.

      60. That the hearing officer employed by the Suffolk County Traffic and Parking

Violations Agency on that date was Defendant, Allen S. Mathers (‚hearing officer‛).

      61. That Ms. Ciervo was prepared to proceed on that date with a hearing on the

issue of her indigency.

      62. That the hearing officer refused to entertain the application for an indigency
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 11 of 26 PageID #: 11



hearing and stated that he was recommending to the New York State Department of

Motor Vehicles that any motor vehicle in Ms. Ciervo’s name be suspended.

         63. That this suspension applied to any motor vehicles in Ms. Ciervo’s name and

not just motor vehicles which had been adjudicated liable of a red light camera

infraction.

         64. The Department of Motor Vehicles has suspended Ms. Ciervo’s motor vehicle

registrations as of May 7, 2019.

         65. That based upon her inability to work, Ms. Ciervo has no hope of ever paying

her debt to the Agency, with the result that she will never be able to register a motor

vehicle in the State of New York in perpetuity.

                                     Celena McDaniel

         66. Plaintiff Celena McDaniel is a thirty-nine year old mother of three who lives

in the County of Suffolk, in the State of New York.

         67. Ms. McDaniel is indigent within the meaning of New York State County Law

Article 18-b, subsisting upon her monthly SSI payments while caring for her disabled

child.

         68. Ms. McDaniel lives in rent subsidized housing with her three children.

         69. Ms. McDaniel also receives food stamps to assist her in meeting her basic

needs.

         70. Ms. McDaniel receives Medicaid in order to meet her medical costs.
                                           11
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 12 of 26 PageID #: 12



      71. Ms. McDaniel is forced to care for her disabled son rendering her unable to

work and she will remain unable to work for the foreseeable future.

      72. That Plaintiff Celean McDaniel received a ‚Notice of Hearing from the

Suffolk County Traffic and Parking Violations Agency, stating that a hearing was ‚for a

suspension/revocation hearing‛.

      73. That the hearing was based upon allegations that Ms. McDaniel had 43

outstanding red light camera citations with fines totaling $4,585.00.

      74. Ms. McDaniel was not even aware of the red light camera infractions as they

had been incurred by individuals in her family and not by her.

      75. That the hearing notice stated that ‚*t+he hearing will determine if the

motorist’s registration should be suspended or revoked‛.

      76. That the hearing notice also states that the motorist ‚should be prepared to

present all evidence and witnesses on your behalf at the hearing‛.

      77. That on May 1, 2019, Ms. McDaniel appeared with counsel and requested that

an indigency hearing be held pursuant to the Fourteenth Amendment of the United

States Constitution and Bearden v. Georgia, 461 U.S. 660 (1983), which prohibit punishing

an individual for her indigency without a hearing.

      78. That the hearing officer employed by the Suffolk County Traffic and Parking

Violations Agency on that date was Defendant, Allen S. Mathers (‚hearing officer‛).

      79. That Ms. McDaniel was prepared to proceed on that date with a hearing on
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 13 of 26 PageID #: 13



the issue of her indigency.

       80. That the hearing officer refused to entertain the application for an indigency

hearing and stated that he was recommending to the New York State Department of

Motor Vehicles that any motor vehicle in Ms. McDaniel’s name be suspended.

       81. That this suspension applied to any motor vehicles in Ms. McDaniel’s name

and not just motor vehicles which had been adjudicated liable of a red light camera

infraction.

       82. The Department of Motor Vehicles has suspended Ms. McDaniel’s motor

vehicle registrations.

       83. That based upon her inability to work, Ms. McDaniel has no hope of ever

paying her debt to the Agency, with the result that she will never be able to register a

motor vehicle in the State of New York in perpetuity.

                         THE REGISTRATION SUSPENSIONS

       84. New York State provides for a mechanism to suspend a motor vehicle

registration under the New York State Vehicle and Traffic Law, which provides that

‚*a+ny magistrate, justice or judge, in a city, in a town, or in a village, any supreme court

justice, any county judge, any judge of a district court, the superintendent of state police

and the commissioner of motor vehicles or any person deputized by him, shall have

power to revoke or suspend the license to drive a motor vehicle or motorcycle of any

person, or in the case of an owner, the registration, as provided herein‛, New York State
                                             13
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 14 of 26 PageID #: 14



Vehicle and Traffic Law §510(1).

       85. The law further provides that ‚*s+uch licenses and registrations and the

privilege of a non-resident of operating a motor vehicle in this state and of operation

within this state of any motor vehicle owned by him and the privilege of an unlicensed

person of obtaining a license issued by the commissioner and of obtaining a registration

issued by the commissioner may be suspended or revoked for habitual or persistent

violation of any of the provisions of this chapter, or of any lawful ordinance, rule or

regulation made by local authorities in relation to traffic‛, New York State Vehicle and

Traffic Law §510(3).

       90. The law further provides that ‘’*w+here revocation or suspension is

permissive, the holder, unless he shall waive such right, shall have an opportunity to be

heard except where such revocation or suspension is based solely on a court conviction

or convictions or on a court commitment to an institution under the jurisdiction of the

department of mental hygiene‛, New York State Vehicle and Traffic Law §510(3-a).

       91. The suspensions to both Ms. Ciervo and Ms. McDaniel were ‚permissive‛

suspensions within the meaning of New York Law.

       92. The Agency served a ‚Notice of Hearing‛ on both Ms. Ciervo and Ms.

McDaniel relating to their matters.

       93. The Notice stated that ‚THE MOTORIST MUST APPEAR AT THE HEARING

WITH THEIR ATTORNEY, IF ONE HAS BEEN RETAINED. YOU SHOULD BE
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 15 of 26 PageID #: 15



PREPARED TO PRESENT ALL EVIDENCE AND WITNESSES ON YOUR BEHALF AT

THE HEARING‛.

      94. On May 1, 2019, both Ms. Ciervo and Ms. McDaniel appeared and were

prepared to present witnesses and evidence regarding their indigency at the hearing.

      95. That the judicial hearing officer presiding over the hearing was Allen S.

Mathers.

      96. That Mr. Mathers refused to hear the application and stated that he was

asking the Department of Motor Vehicles to suspend the registrations for both Ms.

McDaniel and Ms. Ciervo.

      97. That information sent in the Notice of Hearing was misleading and incorrect

since no hearing was held and neither Ms. Ciervo nor Ms. McDaniel were permitted to

produce any evidence or call any witnesses.

      98. That the only purpose of the hearing is for the prosecutor to attempt to obtain

payment for the outstanding fines.

      99. If the individual is unable to pay the outstanding fines in an manner

acceptable to the prosecution, the registration will be suspended.

      100. The Notice of Hearing is both misleading and incomplete.

      101. The Notice of Hearing does not advise an individual of the right to have

indigency or the reasons for nonpayment considered in determining whether or not his

or her registration should be suspended for nonpayment.
                                           15
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 16 of 26 PageID #: 16



       102. The hearing officer does not conduct a review of a person’s financial

condition prior to—or indeed at any point related to—suspending a person’s

registration for failure to pay, or otherwise inquire as to the reasons for the default in

paying.

       103. The hearing officer is not authorized by the Agency to conduct any fact-

finding into the financial ability of an individual to pay these outstanding fines.

       104. The only authority a hearing officer at the Agency has in these matters is to

either approve the payment agreement entered into by the individual with the Agency,

or suspend the registration, the hearing officers are prohibited from doing anything

further by the Agency.

       105. This is the policy at the Agency.

       106. In order to have the registrations reinstated by the Agency, an individual is

required to enter into a payment agreement acceptable to the Agency.

                                  CLAIMS FOR RELIEF

               Count I: Violation of Due Process (Fundamental Fairness)

       107. The Plaintiffs incorporate the allegations in Paragraphs 1-106 above with the

same force and effect as if herein set forth.

       108. The Fourteenth Amendment to the United States Constitution, enforceable

pursuant to 42 U.S.C. § 1983, provides that no state shall ‚deprive any person of life,

liberty, or property, without due process of law.‛ U.S. Const. amend. XIV, § 1.
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 17 of 26 PageID #: 17



       109. The Due Process Clause prohibits the state from subjecting individuals to

processes and penalties that fail to comport with principles of due process and

fundamental fairness.

       110. The United States Supreme Court has repeatedly held that punishing a

person solely for his or her inability to pay, rather than willful refusal to pay or make

bona fide efforts to acquire the resources to pay, violates principles of due process and

fundamental fairness.

       111. The County and the Agency’s debt payment system automatically and

mandatorily requires all convicted red light camera offenders to pay the fines, costs,

penalties and interest without regard to their individual financial circumstances.

       112. The polices put in place by the Agency also automatically and mandatorily

require the hearing officers to transmit to the New York State Department of Motor

Vehicles a motor vehicle registration suspension notice based upon the ‚hearing‛ for

any fines or costs owed to the Agency, without inquiry into the reasons for

nonpayment, or consideration of whether the requirement to repay will exact manifest

hardship on that person or the person’s family.

       113. The suspension of the registration or registrations is then entered by the

New York State Department of Motor Vehicles for any person whose failure to comply

is owing to his or her inability to pay court costs and fines, rather than a willful refusal

to pay.
                                             17
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 18 of 26 PageID #: 18



       114. In this regard, the Defendants’ registration-for-payment scheme inevitably

results in individuals being punished for their inability to pay.

       115. Punishing an individual solely for his or her inability to pay violates

principles of due process and fundamental fairness.

       116. Accordingly, the Defendants’ registration-for-payment system violates the

Due Process Clause of the U.S. Constitution.

   Count II: Violation of Procedural Due Process (Lack of Ability-to-Pay Hearing)

       117. The Plaintiffs incorporate the allegations in Paragraphs 1-???? above with

the same force and effect as if herein set forth.

       118. A person’s ability to lawfully register a motor vehicle and its attendant

government-sanctioned ability to drive is widely recognized as a property interest that

may not be taken away without due process of law.

       119. Due process requires the Agency to conduct ability-to-pay inquiries at each

stage in a case, including the point at which it proposes to take coercive action to punish

nonpayment.

       120. As described above, the Agency’s registration-for-payment system

automatically and mandatorily imposes costs without consideration of ability to pay,

and automatically and mandatorily requires the New York State Department of Motor

Vehicles to suspend a person’s motor vehicle registration(s) upon receipt from the

Agency of a report from a judicial hearing officer without taking ability to pay into
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 19 of 26 PageID #: 19



account.

       121. It is common for a person’s financial circumstances to fluctuate throughout

his or her lifetime, and a person who is not indigent at the time of trial may become

indigent prior to satisfying all financial obligations to various courts.

       122. Prior to executing an order suspending a debtor’s driver’s license, the

Defendants provide no notice, oral or written, to the debtor of his or her right to an

ability-to-pay determination evaluating his or her present financial condition, and

indeed, flatly refuse to allow an individual to present any evidence or witnesses as part

of such a hearing.

       123. Moreover, the Defendants conduct no independent review of the debtor’s

ability to pay and the debtor’s present financial condition, prior to—or indeed, after—

taking the harsh enforcement action of suspending the debtor’s motor vehicle

registration(s).

       124. The purpose of the Defendants registration-for-payment system is to coerce

payment, and not to protect public safety on the roads; therefore, Plaintiffs are entitled

to predeprivation notice and a hearing prior to a registration suspension.

       125. In the absence of notice and hearing, which do not presently exist under the

policies put in place by the County and the Agency in relation to the suspension of

motor vehicle registrations for unpaid court debt, the risk is very high that an indigent

debtor will be deprived of his or her motor vehicle registration for reasons attributable
                                           19
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 20 of 26 PageID #: 20



to his or her poverty.

       126. The high risk of deprivation created by the Defendants’ automatic, one-size-

fits-all registration suspension system violates the Due Process Clause of the United

States Constitution.

    Count III: Violation of Equal Protection Clause (Equal Justice and Punishing
                                      Poverty)

       127. The Plaintiffs incorporate the allegations in Paragraphs 1-126 above with the

same force and effect as if herein set forth.

       128. The United States Supreme Court has repeatedly endorsed the principle that

punishing a person solely for his or her poverty, rather than willful refusal to pay or to

make bona fide efforts to acquire the resources to pay, violates principles of

fundamental fairness embedded in the Fifth and Fourteenth Amendments of the United

States Constitution.

       129. The recoupment methods set in place by the Defendants, notwithstanding

any interests they may serve, may not blight the hopes of indigent people for self-

sufficiency and self-respect.

       130. Acting through Defendant Mathers, the Defendants’ registration-for-

payment scheme automatically and mandatorily (without consideration of financial

circumstances, or any alternatives) suspends the motor vehicle registrations of indigent

persons whose failure to comply is owing to their inability to pay court costs, fines,

interest and penalties rather than a willful refusal to pay.
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 21 of 26 PageID #: 21



       131. The resulting cascade of hardship—job loss, mounting interest, convictions

for driving with suspended motor vehicle registration, additional costs and fines, and

even jail time—keeps low-income people in a perpetual state of disadvantage, a state

that people with means can avoid simply by paying in full.

       132. In this way, the Defendants take coercive action against people whose

poverty makes it impossible for them to comply.

       133. The fundamental principle of ‚equal justice‛ requires governmental actors

and entities to consider the differential impact of harsh enforcement action on people

who are impoverished.

       134. The scheme enacted by the County and the Agency inevitably results in

enforcing financial obligations on people who lack the foreseeable ability to meet them.

       135. Indeed, the modern version of the Defendants’ registrations-for-payment

system was enacted with full knowledge that many individuals are too poor to pay

their debts to the Agency.

       136. Accordingly, the Defendants’ registrations-for-payment system violates the

Equal Protection Clause of the U.S. Constitution.

            Count IV: Violation of Due Process Clause (No Rational Basis)

       137. The Plaintiffs incorporate the allegations in Paragraphs 1-??? above with the

same force and effect as if herein set forth.

       138. The Due Process Clause protects against arbitrary and capricious
                                          21
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 22 of 26 PageID #: 22



government action even when the decision to take action follows adequate procedures.

       139. A person has protected property and liberty interests in a motor vehicle

registration and its attendant government-sanctioned ability to lawfully operate that

motor vehicle upon the public roadways.

       140. The Defendants’ registrations-for-payment scheme is not rationally related

to any legitimate governmental objective because suspending driver’s motor vehicle

registration for nonpayment of court debt makes highways less safe, and is

counterproductive as applied to people who need to operate a motor vehicle to obtain

or maintain employment in order to meet their financial obligations to the court.

       141. A motor vehicle registration is required to lawfully operate a motor vehicle

on the roadways in the State of New York, and is often essential in the pursuit of a

livelihood or indeed, to merely function as a member of society, and its suspension

threatens important interests of the people who hold them.

       142. The purpose of requiring motor vehicle registrations is to promote safety on

New York’s roads and highways by keeping drivers off the roads who present a danger

behind the wheel and by keeping unsafe vehicles off the streets.

       143. Suspending registrations for non-safety reasons produces no traffic safety

benefit, and distracts law enforcement resources from investigating criminal and traffic

violations that present true threats to public safety.

       144. For low-income debtors, avoidance of motor vehicle suspension does not
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 23 of 26 PageID #: 23



operate as an incentive to pay when they must choose between paying the court and

paying rent, buying medications, child care, putting food on the table, and meeting

other necessary expenses.

         145. Indeed, as to people who lack the ability to pay court debt, suspending a

motor vehicle registration is not only not rational, but instead fundamentally irrational

and counterproductive; suspension not only fails as an incentive (because such people

are unable to avoid suspension), but also makes it less likely – rather that more likely –

that they will be able to pay court debt.

         146. The loss of a registration often means the loss of reliable transportation,

which makes debtors less likely to be able to meet their financial obligations to the

court.

         147. The Defendants’ registrations-for-payment system violates the Due Process

Clause of the U.S. Constitution because it causes substantial hardship to low-income

drivers and bears no rational relationship to any important or legitimate governmental

objective.

 Count V: Violation of the Equal Protection Clause (Extraordinary Collection Efforts)

         148. The Plaintiffs incorporate the allegations in Paragraphs 1-147 above with the

same force and effect as if herein set forth.

         149. The United States Supreme Court has held that, when governments seek to

recoup the costs of prosecution from indigent defendants, they may not take advantage
                                           23
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 24 of 26 PageID #: 24



of their position to utilize unduly harsh methods of debt collection solely because the

debt is owed to the government and not to a private creditor.

       150. Unlike fines, which are imposed as a penalty for unlawful behavior, or

restitution, which is imposed to compensate a victim, court costs assessed to subsidize

the court proceedings (in this case, in the form of administrative fees) are no different in

character than ordinary private consumer debts incurred for services rendered.

       151. When a private creditor seeks to enforce a judgment against a debtor via

garnishment or lien, the law provides procedural and substantive protections for poor

debtors against being deprived of certain basic necessities and the ability to maintain a

livelihood.

       152. The private creditor may coerce payment only to the extent permitted by

those protections. The Defendants’ registrations-for-payment system does not treat

indigent defendants, to the extent that they owe court costs, like other judgment

debtors.

       153. The Defendants’ registrations-for-payment system provides for suspension

of the debtor’s motor vehicle registrations and the possibility of imprisonment.

       154. When the Defendants take advantage of its position at the controls of the

machinery of government to peremptorily strip debtors of their registrations, it executes

a form of coercion not available to private creditors for debts unrelated to driving.

       155. When the Defendants take advantage of its position at the controls of the
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 25 of 26 PageID #: 25



machinery of government to peremptorily strip debtors of their motor vehicle

registrations, it denies court debtors owing court costs the procedural and substantive

statutory protections that other debtors may invoke against a private creditor in

ordinary debt collection proceedings.

       156. Despite knowledge that many individuals are too poor to pay their debts to

the court, the Defendants’ registrations-for-payment system fails to offer poor debtors

even a modicum of the substantive and procedural protections it deems necessary to

prevent private creditors from stripping the debtor of the ability to maintain a

livelihood and meet his or her basic needs.

       157. The Defendants’ severe and coercive collection policies and practices

constitute invidious discrimination and violate the fundamental principle of equal

protection of the laws embedded in the United States Constitution.

       Wherefore, the Plaintiffs respectfully request that this Court provide the

following relief: a. Issue a judgment declaring that the Defendants’ policies, practices,

acts, and/or omissions as described herein are unlawful and violate Plaintiffs’ rights

under the Constitution and laws of the United States; b. Preliminarily and permanently

enjoin the Defendants, their subordinates, agents, employees, representatives, and all

others acting or purporting to act in concert with them or on their behalf from issuing or

processing requests, orders or notices of motor vehicle registration suspensions for

unpaid court debt against the Plaintiffs until such time as the Defendants implement a
                                            25
Case 2:19-cv-04075-RRM-JO Document 1 Filed 07/15/19 Page 26 of 26 PageID #: 26



system that complies with the United States Constitution; c. Preliminarily and

permanently issue an injunction ordering the Defendants to reinstate the Plaintiffs’

motor vehicle registrations (insofar as they are suspended based on unpaid debt at the

Agency) d. Award Plaintiffs their reasonable attorneys’ fees and litigation costs

pursuant to 42 U.S.C. § 1988 and other applicable law; and g. Grant all such other and

further relief as this Court may deem necessary and/or appropriate in the interests of

justice.

DATED: June 10, 2019
      Deer Park, New York
                                         ______/S/_________________________
                                         Scott Lockwood, Esq.
                                         Attorney for Plaintiff
                                         375 Commack Road
                                         Suite 200
                                         Deer Park, NY 11729
                                         (631) 242-3369
